department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division oct j xxxxxxxxxx ooo legend uniform issue list trep rhy tz a ‘ taxpayer a xxxxxxxxxxk financial_institution m xxxxxkxxxkxxk plan x account g website b amount s date date date xxxxxxxxxx xxxxxkxxxkx xxxxxxxkxxx xxxxxxxxkx xxxxxxxxkx xxxxxxkxkxkxk xxxxxxxkxkx xxxxxkxxxkk xxxxxxkxxkxk dear xxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxxxxxxxxx page of taxpayer a under age was a participant in plan x her employer's defined benefit pension_plan taxpayer a represents that on date she requested a distribution of amount s from plan x and that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to confusion over the title of the account she established through website b causing an unintended deposit to a non-ira account taxpayer a further represents that amount s has not been used for any other purpose on date taxpayer a established account g on website b financial_institution m’s website for the purposes of rolling over her account balance in plan x to an ira based on information from website b and the name of the fund that account g was invested in taxpayer a believed account g was an ira on date taxpayer a completed forms required by plan x to distribute amount s from plan x and rollover the funds to account g and checked the box on the forms indicating she wished to transfer the amounts to an ira on date amount s was transferred from plan x to account g on date taxpayer a received a notice that plan x had transferred amount s to account g as a rollover taxpayer a became aware that account g was not an ira and that an improper distribution had occurred in the january immediately following the rollover when she received the form 1099-div from the internal revenue upon learning of the improper distribution taxpayer a service the service discussed the situation with m which advised her that although she could invest in an ira through the same mutual_fund that account g was a part of account g was not an ira they determined that the funds could not be rolled back into an ira account because the 60-day rollover period had passed institution financial based upon the above facts and representations taxpayer a now requests that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount s sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan page of sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the - code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount s within the 60-day period prescribed by sec_402 of the code was due to confusion over the titling of account g established through website b causing an unintended deposit to a non-ira account taxpayer a as evidenced by her completed plan x withdrawal forms clearly intended to rollover amount g into an ira further the title of account g could reasonably lead taxpayer a to believe it was an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount s from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount s into an ira otherwise meeting the requirements of sec_408 of the code provided all other requirements of sec_402 of the code except the 60-day requirement xxxxxxxxxx ‘page of are met with respect to such contribution amount s will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx id saweeeeeee ot _ please address all correspondence to se t ep ra t2 sincerely yours dez leb donzell littlejohn mahager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
